Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
3.	Applicant's arguments filed 01/14/2021 have been fully considered but are considered moot in view of the new grounds of rejection and the newly added limitations to claim 1 for the newly detailed explanation as set forth below.                                                                                                                                                                         
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote et al (‘203) in view of  Ichikawa (JP 4-81338) and Mizuta et al (‘302).
Foote et al discloses a rear view device for a motor vehicle comprising a base assembly (16, 116) for arrangement on the motor vehicle (see figures 1 and 6); a moveable head assembly (14, 114) attached to the base assembly (see figures 1 and 6), the moveable head assembly comprising a housing [(14, 14b), (114, 115] and one or more rear view means including a mirror or display (12, 112), and an actuation mechanism (18, 118), the actuation mechanism comprising a fixed part (21, 121) attached to the base assembly and a moveable part (20, 120) attached to the 
 Ichikawa teaches it is well known to use and employ a movable head assembly to a non-viewing park position on a motor vehicle in the same field of endeavor for the purpose of 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror head assembly of Foot et al to include a non-viewing park position, as taught by Ichikawa, in order to prevent damage to the movable head assembly or the mirror of the head assembly or alternatively allow the vehicle to enter through an opening of a car garage or tight space, as well known in the art.
Mizuta et al teaches it is well known to use and employ a control unit (4) having a memory unit (3), wherein the memory unit includes a plurality of pre-set memory stored mirror positions in the same field of endeavor for the purpose of adjusting a mirror (M) to a desirable mirror viewing/park positon. See figures 1 and 7 along with the associated description thereof.
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the actuation mechanism of Foot et al to include a control unit having a memory unit, wherein the memory unit imparts a plurality of pre-set stored mirror positions, as taught by Mizuta et al, in order for a user to save/store selected mirror position(s) for a later use.
6.	The prior art of U.S. Patent 6,130,514 to Oesterholt et al; U.S. Patent 7,815,324 to Sakata; and U.S. Patent Application Publication 2004/0141245 to Olijnyk et al each teach it is well known to position a movable head assembly to/from a non-viewing park/storage position to an in use position in the same field of endeavor for the purpose of inherently preventing damage to the movable head assembly or mirror of the head assembly or alternatively to allow a vehicle to enter through an opening of a car garage or tight space.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RDS
February 13, 2021
/RICKY D SHAFER/Primary Examiner, Art Unit 2872